Citation Nr: 0409642	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1953 to November 
1955.

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision, which denied service 
connection for sinusitis and depression.  

In August 2003, the veteran testified at a videoconference hearing 
conducted by the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative if further action is 
required on his part.


REMAND

Remand is warranted in this appeal to ensure that all pertinent 
medical evidence is associated with the claims file and to obtain 
a contemporary medical opinion as to the etiology of disability at 
issue.

First, with respect to the veteran's claim of service connection 
for depression, the RO has not fully apprised the veteran of the 
redefined obligations of the VA, as contained in the Veterans 
Claims Assistance Act of 2000 (VCAA), signed into law on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA 
redefined the obligations of VA with respect to its duties to 
notify and assist a claimant.  For example, the VCAA requires VA 
to notify the veteran and his representative of any information, 
and any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim.  As part of 
the notice, VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is to be 
provided by the veteran and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

A preliminary review of the claims file indicates that the RO sent 
the veteran a letter in March 2002; however, that letter, while 
initially mentioning the claim of service connection for 
depression, did not inform the veteran of the evidence required to 
establish entitlement to service connection for depression.  
Rather, the notice given pertained to his other claim of service 
connection for sinusitis on a secondary basis.  Further, the Board 
finds the citation of the VCAA implementing regulation (38 C.F.R. 
§ 3.159) in the statement of the case issued to the veteran in 
November 2002 to be inadequate.  

Thus, on remand, the RO must ensure compliance with the notice and 
duty to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran and obtaining any 
additional medical or other evidence, as deemed appropriate.  
Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him and 
what the VA has done and will do to assist him in substantiating 
his claim of service connection for depression.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, with respect to the claim of service connection for 
sinusitis, the Board is of the opinion that a VA examination for 
the purpose of ascertaining the current nature and etiology of 
disability is warranted.  While the service medical records do not 
reflect complaints or treatment for this disorder, the record does 
contain several recent diagnoses of chronic sinusitis, and it is 
the veteran's primary contention that his sinusitis is causally 
related to his service-connected traumatic deviated nasal septum 
with bilateral obstruction, septoplasty.  Thus, the Board finds 
that the veteran should be afforded an appropriate VA examination 
to determine whether or not any current sinusitis is related to 
his service-connected traumatic nasal septum with bilateral 
obstruction, septoplasty, or is otherwise related to his period of 
active service.

Prior to the examination, the RO should attempt to obtain any 
outstanding pertinent treatment records indicated by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps to ensure that all 
notification and development action required by the VCAA and its 
implementing regulations is completed.  This includes advising the 
veteran as to what specific evidence and information, if any, he 
is responsible for providing to VA; what evidence VA will obtain 
on his behalf; to submit any relevant evidence in his possession; 
and assisting the veteran by obtaining identified evidence to 
substantiate his claims, particularly that of service connection 
for depression.  

2.  The RO should request the veteran to identify the names and 
addresses of all health care providers (VA or non-VA), and the 
approximate dates of treatment, relevant to evaluation of the 
veteran for sinusitis and depression since discharge from military 
service.  After receiving this information and any necessary 
releases, the RO should take all appropriate steps to obtain 
copies of identified records for association with the claims file.

3.  If and only if medical evidence is received reflecting that 
the veteran currently has depression or a related psychiatric 
disability (for example, major depressive disorder or dysthymic 
disorder), the veteran should be afforded a VA psychiatric 
examination to determine the nature and etiology of that 
disability.  The claims folder must be made available to and 
reviewed by the examiner in conjunction with the examination.  All 
clinical findings should be reported in detail in the examination 
report.  The examiner should be requested to opine as to whether 
it is at least as likely as not that any currently diagnosed 
depression or related psychiatric disability is etiologically 
related to the veteran's in-service mental status evaluations for 
possible depression in December 1954 and January 1955, or is 
otherwise related to his period of active service from November 
1953 to November 1955.  A complete rationale for all opinions 
expressed should be provided.

4.  The veteran should be afforded a VA examination to determine 
the nature and etiology of any current sinusitis.  The claims 
folder must be made available to and reviewed by the examiner in 
conjunction with the examination.  All clinical findings should be 
reported in detail in the examination report.  The examiner should 
be requested to opine as to whether it is at least as likely as 
not that any current sinusitis is related to the veteran's 
service-connected traumatic nasal septum with bilateral 
obstruction, septoplasty, or is otherwise related to his period of 
active service from November 1953 to November 1955.  A complete 
rationale for all opinions expressed should be provided.

5.  Upon completion of the foregoing, the RO should readjudicate 
the veteran's claims of service connection for depression and 
sinusitis.  If the benefits sought are not granted to the 
veteran's satisfaction, he should be furnished a supplemental 
statement of the case and given the appropriate period of time to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


